Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00439-CV

                            D&J ALEXANDER MANAGEMENT, LP,
                                       Appellant

                                            v.
               Raymond S. De Leon, II, Trustee of Josefina Alexander Family
     Raymond S. DE LEON, II, Trustee of The Delfina & Josefina Alexander Family Trust,
                                        Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                               Trial Court No. 2013-PBA-000133 L2
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 15, 2014

DISMISSED FOR LACK OF JURISDICTION

           Appellant, D&J Alexander Management, LP, filed a notice of appeal from the trial court’s

“Order Granting Kazen, Meurer & Perez, L.L.P. Amended Authenticated Claim and Amended

Motion for Payment of Temporary Attorney Ad Litem Fees” (payable to J. Francisco Tamez),

entered in trial cause number 2013-PBA-000133L2. In a separate mandamus proceeding in this

court, appellant/relator filed a petition for writ of mandamus seeking similar relief from the same

order, but entered in trial cause number 2008-PB7-000016-L2.
                                                                                                    04-14-00439-CV


         On July 29, 2014, we abated this appeal for the purpose of resolving appellant/relator’s

petition for writ of mandamus in appellate cause number 04-14-00448-CV. On September 24,

2014, in the mandamus proceeding, this court issued an opinion in which a panel of this court

concluded the trial court lacked jurisdiction to enter orders obligating appellant/relator to pay ad

litem fees in trial cause number 2008-PB7-000016-L2. This opinion did not address the merits of

any challenge raised by appellant to any orders in trial cause number 2013-PBA-000133L2.

         Because it appeared this court does not have jurisdiction to consider an appeal from the

“Order Granting Kazen, Meurer & Perez, L.L.P. Amended Authenticated Claim and Amended

Motion for Payment of Temporary Attorney Ad Litem Fees” (payable to J. Francisco Tamez),

entered in trial cause number 2013-PBA-000133L2; we ordered appellant to show cause in writing

why this appeal should not be dismissed for lack of jurisdiction if appellant did not agree with this

court’s initial review of its jurisdiction.

         On October 3, 2014, appellant filed a letter with this court stating: “Appellant has no further

argument in support of jurisdiction other than those set forth in [other companion cases], which

Appellant recognizes that this Court has already rejected.” Accordingly, we dismiss this appeal

for lack of jurisdiction. 1


                                                          PER CURIAM




1
  Our dismissal of this appeal should not be interpreted as a comment on the issue of whether the trial court erred in
rendering the “Order Granting Kazen, Meurer & Perez, L.L.P. Amended Authenticated Claim and Amended Motion
for Payment of Temporary Attorney Ad Litem Fees” (payable to J. Francisco Tamez), entered in trial cause number
2013-PBA-000133L2, as that issue remains for future review upon entry of a final, appealable order or judgment.

                                                        -2-